U.S SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 – K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-6471 PGI INCORPORATED (Exact name of registrant as specified in its charter) FLORIDA 59-0867335 (State or other jurisdiction of incorporation)(I.R.S. Employer Identification No.) , ST. LOUIS, MISSOURI63105 (Address of principal executive offices) (314) 512-8650 (Issuer's telephone number) N/A (Former Name, Former Address and Former Fiscal year, if changed since last report) Securities registered pursuant to section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $.10 per share Indicate by check mark if the registrant is a well-known seasonal issuer, as defined in Rule 405 of the Securities Act: Yes[ ] No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes[ ] No[X] Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No[X] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the issuer as of June 30, 2010 cannot be determined.See Item 5 of Form 10-K. State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As of March 21, 2011, 5,317,758 shares of Common Stock, par value $.10 per share, were outstanding. 1 PGI INCORPORATED AND SUBSIDIARIES FORM 10 – K-2010 Contents and Cross Reference Index Part Item Form 10-K No. No. Description Page No. I 1 Business General 3 Recent Developments 3 1A Risk Factors 3 1B Unresolved Staff Comments 3 2 Properties 4 3 Legal Proceedings 4 4 [Removed and reserved.] 4 II 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 6 Selected Financial Data 5 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 7A Quantitative and Qualitative Disclosure About Market Risk 10 8 Financial Statements and Supplementary Data 11 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 9A Controls and Procedures 27 9B Other Information 28 III 10 Directors, Executive Officers, and Corporate Governance 29 11 Executive Compensation 30 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 13 Certain Relationships and Related Transactions, and Director Independence 31 14 Principal Accountant Fees and Services 34 IV
